Citation Nr: 0009331	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability 
manifested by chest pains.

4.  Entitlement to service connection for a disorder 
manifested by right arm twitching.

5.  Entitlement to service connection for a disorder 
manifested by pain in the nose.

6.  Entitlement to service connection for a disorder 
manifested by pain in the ear.

7.  Entitlement to service connection for a disorder claimed 
as ear infections.

8.  Entitlement to service connection for a right ankle 
disorder.


9.  Entitlement to service connection for a disorder 
manifested by a positive purified protein derivative (PPD) 
conversion.

10.  The propriety of the initial noncompensable rating 
assigned for bunion of the left great toe.

11.  The propriety of the initial 10 percent rating assigned 
for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision in 
which the RO denied service connection for hypertension with 
a history of chest pains, back pain, upper arm twitching and 
pain, pain in the nose and ear, ear infection, positive PPD 
conversion, right ankle sprain, cold chills and sweats, pain 
in the thumb and myopia.  Service connection was 
granted for a left knee disorder and right knee disorder and 
a bunion of the left great toe, each rated noncompensably 
disabling, and chronic tinea pedis, bilateral, rated 10 
percent disabling.  The veteran appealed all of the issues 
except those involving the right thumb and a disability 
manifested by cold chills and sweats; he was afforded a 
personal hearing at the RO in April 1996.  Some of his claims 
were denied by the hearing officer as reflected in the May 
1996 supplemental statement of the case (SSOC) and all issues 
were denied in a June 1999 SSOC.  For reasons that will be 
explained below, the issue of entitlement to service 
connection for hypertension with a history of chest pains has 
been separated and will be addressed as two separate issues 
as reflected on the title page of this decision.

Thereafter, by rating decision of November 1996, the RO 
granted service connection for a back disorder and assigned a 
noncompensable disability evaluation.  By statement of the 
veteran received in November 1996, and again in a January 
1997 from the veteran's representative, it was indicated that 
the veteran was satisfied with the initial noncompensable 
rating for his back disorder and did not wish to appeal for a 
higher initial rating.  As such, no issue involving the 
veteran's back disorder is now before the Board.

By rating decision of June 1999, the RO granted higher 
initial ratings of 10 percent for the veteran's right knee 
disorder and left knee disorder.  By statement of July 1999, 
the veteran withdrew his appeals for higher ratings for his 
right knee disorder and left knee disorder.  As such, those 
issues are no longer before the Board.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issues involving the veteran's bunion 
of the left great toe and bilateral tinea pedis as involving 
the propriety of the initial evaluations assigned.  Those 
issues are addressed in the REMAND following the decision 
below.



FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for myopia is plausible.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for hypertension is plausible.

3.  The veteran's claim of entitlement to service connection 
for a disorder manifested by chest pains is plausible.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a disability manifested by 
twitching of the right arm is plausible.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a disability manifested by 
pain in the nose is plausible.

6.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a disability manifested by 
pain in the ear is plausible.

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a disability claimed as ear 
infections is plausible.

8.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a disability manifested by a 
positive PPD conversion is plausible.



9.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a right ankle disorder is 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for myopia.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has submitted a well-grounded claim of 
service connection for a disability manifested by chest 
pains.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by twitching 
of the right arm.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by pain in the 
nose.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by pain in the 
ears.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has not submitted a well-grounded claim of 
service connection for a disability claimed as ear 
infections.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by a positive 
PPD conversion.  38 U.S.C.A. § 5107(a) (West 1991).


9.  The veteran has not submitted a well-grounded claim of 
service connection for a right ankle disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reflect that in January 1981, the 
veteran complained of sub-sternal chest pains described as 
sharp and non-radiating.  He reported that he had experience 
similar attacks prior to his entry into service and that they 
had been diagnosed as chest wall pain.  The veteran indicated 
that the chest pain worsened with deep inspiration and 
resolved spontaneously.  In August 1981, the veteran returned 
with the same symptoms and was diagnosed with 
costochondritis.  In December 1981, the veteran was noted to 
have a positive PPD conversion.  He denied tuberculosis 
exposure, past history of tuberculosis, or symptoms of fever 
or night sweats.  The veteran was started on a cycle of 
medication.  Subsequent tests were negative.

In January 1983, the veteran was noted to have a nerve 
problem in his right arm.  He complained that it felt like a 
nerve was "jumping" or twitching in his right arm for the 
previous month.  He stated that the twitching lasted about an 
hour and resolved itself.  On examination, the veteran 
exhibited normal strength in the right upper extremity with 
no evidence of swelling or change in skin temperature or 
sensation.  The impression was possible muscle fatigue and 
specifically noted to be doubtful for neuropathy.  In 
September 1983, the veteran sprained his right ankle playing 
football.  In October 1983, the veteran was noted to have a 
curate ligament strain of the right ankle and put on limited 
duty with no physical training.  In March 1984, the veteran 
was treated for a sprained right ankle sustained while he was 
playing basketball.  On examination, there was no swelling, 
crepitus or deformity, but the veteran complained of pain.  
He was prescribed crutches and an ACE bandage and instructed 
to elevate the ankle for 48 hours.

In December 1985, the veteran was treated for mild traumatic 
iritis after he was struck in the right eye while playing 
basketball.  He returned two days later at which time the 
iritis was noted to be resolving.  In March 1986, the veteran 
was noted to have an upper respiratory infection.  In July 
1988, the veteran was treated for bronchitis.  In September 
1988, the veteran was again seen for complaints of chest 
pain.  The recorded clinical data referenced prior treatment 
for costochondritis in January 1981.  In October 1988, the 
veteran was seen for complaints of pain in his nose and 
behind his right ear associated with cold sweats and 
headaches.  He dated the onset of those symptoms to days 
earlier when he stuck a needle in a bump inside of his left 
nostril; his nose then became red and tender and painful.  
The impression was superficial cellulitis.  In February 1989, 
the veteran was seen for follow-up on furuncles to his nose 
and posterior aspect of his right ear secondary to 
cellulitis.  The veteran reported that he only experienced 
pain with palpation.  On examination, there was obvious edema 
and redness.   Thereafter, the veteran was seen and the 
furuncle was noted to be doing much better with no swelling, 
erythema or warmth.  In December 1990, the veteran complained 
of pain in his left thumb after he jammed it in a basketball 
game.  On examination, capillary refill was normal and the 
veteran had full range of motion.  There was point tenderness 
but no edema evident.  On separation examination in January 
1993, no defects or diagnoses were indicated.

On VA general medical examination in March 1995, the veteran 
complained of a rash on his feet and chest pain.  He reported 
having chills and cold sweats two to three years prior when 
he had a bad cold; those symptoms cleared with treatment 
after 2-3 weeks and he reported no problem since that time.  
The veteran said that 3-4 years ago while in service, he 
developed a pain in his nose and a minor procedure was done 
for excision of a lump.  He felt dizzy and fainted at the 
time of the procedure but recovered without complications or 
recurrence.  Examination of the left nostril showed no 
abnormality, nasal obstruction, or sinus tenderness.  The 
veteran noted a history of an ear infection in service that 
cleared up with treatment and no complications or recurrence.  
Examination showed normal conversational hearing acuity with 
normal external canals, tympanic membranes 

and tuning fork testing.  The veteran also reported a 5-6 
year history of intermittent chest pains after exercise, 
generally, but sometimes without any physical exertion.  On 
occasion the chest pain radiates to his left arm, but he 
denied ever receiving any treatment or special evaluation for 
these symptoms which are usually relieved by deep breathing 
and relaxation.  The pains are never incapacitating or severe 
in nature and the veteran stated that he was not aware of 
ever having had hypertension or other cardiovascular 
problems.  Examination revealed normal cardiac size and 
sounds with no evidence of peripheral vascular disease.  
Blood pressure readings were reported to be 134/110, 134/94 
and 128/94.  Fifteen minutes later, following relaxation, the 
veteran's blood pressure was reported to be 134/90.  The 
veteran also indicated that around 1981 and again in 1986, 
his PPD converted to positive and he was given medication for 
about six months on each occasion.  He denied any history of 
abnormal x-ray findings or any history of pulmonary symptoms 
such as a chronic cough or dyspnea.  On examination, the 
veteran was noted to have symmetrical chest with good 
expansion and no evidence of cough, exertional dyspnea, 
dyspnea at rest or other abnormalities.  The diagnostic 
impressions included history of upper respiratory infections 
with chills and cold sweats, recovered, history of ear 
infection, resolved, status post left nostril infection, 
resolved, hypertension with history of atypical chest pain, 
without abnormal EKG, chest x-ray or cardiac risk profile, 
and history of PPD conversion, without abnormal chest x-ray 
and abnormal pulmonary function tests, but of questionable 
accuracy.

VA visual examination in March 1995 measured the veteran's 
distant vision as 20/40 in both eyes.  His vision was 
corrected to 20/20 bilaterally.  The diagnostic impression 
was myopia.

During his RO hearing in April 1996, the veteran testified 
that he checks his blood pressure every three months, but 
does not currently take any medication for hypertension.  He 
did not know what his average blood pressure readings were.  
He said that while he was in service, his blood pressure was 
checked every thirty days, but he did not undergo any serial 
blood pressure readings in service.  No testimony was offered 
concerning the veteran's claims of entitlement to service 
connection for 
myopia, right arm twitching, pain in the nose, pain in the 
ear, ear infections, a right ankle disorder or a positive PPD 
test.

VA outpatient treatment records were received and reflect 
that he was seen in August 1996 for complaints of low back, 
knee and toe problems.  The veteran reported discomfort 
bilaterally in his great toes.  No diagnosis was made at that 
time.  The veteran was seen in the emergency room in December 
1996 complaining that he was unable to hear in his right ear 
for the previous two weeks.  On examination, the tympanic 
membrane was brown-red looking with no wax or erythema in the 
ear canal.  The diagnostic impression was otitis media.  The 
veteran was also seen intermittently for treatment of both 
knees.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131. 

The threshold question is whether the veteran has presented 
well-grounded claims of entitlement to service connection for 
myopia, hypertension, a disability manifested by chest pains, 
a disability manifested by twitching of the right arm, a 
disorder manifested by pain in the nose, a disability 
manifested by pain in the ear, a disability claimed as ear 
infections, a disability manifested by a positive PPD test, 
and a right ankle disorder.  A well-grounded claim is one 
that is plausible.  If he has not presented a well-grounded 
claim, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet.App. 78 (1990) and Morton v. West, 
12 Vet. App. 477 (1999).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).

In order for claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Alternately, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303 (1999).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  A lay person is competent 
to testify as to observable symptoms, but is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Simply 
put, an individual not shown to have appropriate medical 
training and expertise is not competent to offer an opinion 
on medical matters, such as the diagnosis of a disability or 
source of a medical problem.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); Carbino v. Gober, 1 
Vet. App. 507, 510 (1997).
 


Myopia

The veteran's claim for service connection for myopia is not 
well-grounded.  The veteran contends that his currently 
diagnosed myopia had its onset during his active military 
service.  Service medical records reveal that the veteran was 
treated for 
traumatic iritis in December 1985 after he was hit in the eye 
while playing basketball; this condition resolved without any 
residual disability.

The Board has carefully reviewed the relevant evidence in 
this case, in light of the veteran's assertions.  On VA 
examination in March 1995, the veteran was diagnosed with 
myopia.  In this regard, the Board points out that myopia is 
defined as a refractive error of the eye.  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency, as such, 
are not diseases or injuries for which service connection can 
be granted.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  While 
service connection may be granted, in limited circumstances, 
for disability resulting from aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury in service (see VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical opinion of record in this case that such has occurred 
here.  Furthermore, there was no clinical documentation of 
acquired eye pathology in service.  There is no clinical 
documentation of acquired eye pathology at the current time.  
A physician has not reported that any current acquired eye 
pathology is related to service.  Therefore, the Caluza or 
Savage requirements for establishing a well-grounded claim 
have been met.  As such, the claim for service connection for 
myopia is not plausible, and must be denied.

Hypertension

The veteran has not presented a well-grounded claim of 
entitlement to service connection for hypertension.  The 
veteran's service medical records are negative for treatment 
or diagnosis of hypertension.  Re-enlistment examination in 
January 1984 and November 1987 reported blood pressure 
readings of 124/80 and 120/86, respectively.  On re-
enlistment examination in January 1989, the veteran's blood 
pressure was reported to be 134/84.  On separation 
examination in January 1993, no blood pressure reading was 
reported.  

If hypertension becomes manifest to a degree of 10 percent or 
more within one year after discharge from service, it may be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In this case, however, post-service 
treatment records are negative for diagnosis or treatment of 
hypertension.  On VA examination in March 1995, blood 
pressure readings of 134/110, 134/90 and 128/94 were 
reported.  During his RO hearing, the veteran testified that 
did not then and had never taken any medication for 
hypertension.

In summary, current medical evidence fails to establish a 
diagnosis of hypertension.  While the veteran was shown to 
have borderline hypertension on VA examination in March 1995, 
he is not on medication and only one blood pressure reading 
was elevated.  Even assuming, arguendo, that the diagnosis of 
borderline hypertension were accepted for purposes of the 
first prong of Caluza, there is no nexus between such a 
diagnosis and the veteran's military service.  Service 
medical records fail to document any treatment or diagnosis 
of hypertension, and there is otherwise no medical evidence 
that that links any currently diagnosed hypertension to 
military service or to continued symptoms since service.  
Absent the presentation of any evidence showing a diagnosis 
of hypertension to a compensable degree within one year of 
the veteran's separation from service, the presumption of 
38 C.F.R. § 3.307 does not aid the veteran in his attempt to 
submit a well-grounded claim.  Consequently, the Board 
concludes that the veteran has not presented a plausible 
claim of entitlement to service connection for hypertension, 
and the claim must be denied.  

Disability Manifested by Chest Pains

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of entitlement to service 
connection for a disability manifested by chest pains is, at 
least, plausible, and, thus, well grounded.  Review of the 
veteran's service medical records reflects that the veteran 
was seen in January 1981 for complaints of chest pain, non-
radiating, following exercise.  The veteran denied any 
numbness, tingling, shortness of breath or diaphoresis with 
the attacks.  Recorded clinical data indicated that the 
veteran had these attacks before service and they were 
diagnosed as chest wall pain.  He reported that his chest 
pain worsened with deep inspiration and resolved 
spontaneously.  Examination revealed mild pain on compression 
of the sternum and ribs.  The assessment was costochondritis.  
The veteran was advised to use heat locally and take Tylenol.  
The veteran was treated again for costochondritis in 
September 1988.  At that time, examination of the veteran's 
heart and chest was normal with no evidence of murmurs, 
clicks or gallops.  EKG was interpreted as normal.

Post-service treatment records are negative for any 
complaints, treatment or diagnosis of any cardiovascular 
condition.  However, on VA general medical examination in 
March 1995, the veteran reported a history of intermittent 
chest pain for the previous 5-6 years usually occurring after 
exercise, but sometimes without any physical exertion.  He 
indicated that, occasionally, the pain radiates to his left 
arm, but denied receiving any treatment for these symptoms 
and said that the pain was usually relieved by deep breathing 
and relaxation.  He reported that the pains have never been 
incapacitating or severe in nature and he stated that he was 
not aware of ever having ha hypertension or other 
cardiovascular problems.  On examination, the veteran 
demonstrated good chest expansion with no evidence of 
exertional dyspnea, dyspnea at rest or other abnormalities.  
The diagnostic impression included a history of atypical 
chest pain, without evidence of abnormal EKG, chest x-ray or 
cardiac risk profile.

Based on the foregoing evidence, which includes in-service 
treatment for chest pains, current complaints of chest pain 
and a current diagnosis (costochondritis), and allegations of 
continuing symptoms since service (which must be accepted as 
true for purposes of the well-grounded analysis), the Board 
finds that the veteran's claim of entitlement to service 
connection for a disability manifested by chest pains is, at 
least, plausible.  For that reason, the claim is well 
grounded.

Right Ankle Disorder and Disabilities Claimed to be 
Manifested by Right Arm Twitching, Nose Pain, Ear Pain, Ear 
Infections, and a Positive PPD Conversion

With respect to the veteran's claims of entitlement to 
service connection for a right ankle disorder and 
disabilities claimed to be manifested by right arm twitching, 

nose pain, ear pain, ear infections, and a positive PPD 
conversion, the Board finds that such claims are not well-
grounded.  Initially, the Board reiterates that the veteran 
is required to present medical evidence of a current 
disability as a first step in establishing service 
connection.  In this case, the veteran has offered no medical 
evidence that he currently has diagnoses for any of the 
aforementioned conditions.  As noted in the Factual 
Background above, the veteran was treated in service for each 
of these named conditions; he was started on a preventive 
cycle of medication following the positive PPD conversion.  
However, each of these conditions resolved without residual 
disability or, in the case of the positive PPD conversion, 
never resulted in a disability, such as tuberculosis, for 
which service connection can be granted.  The Court has 
stated, among other things, that a well-grounded claim 
requires competent evidence of a current disability.  See 
Caluza, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 141, 
144 (1992) (In the absence of competent medical evidence of a 
current disability, and, if so, of a nexus between that 
disability and service, there can be no valid claim).

On VA orthopedic examination in March 1995, the veteran 
complained of ankle pain; examination of both ankles was 
normal with normal range of motion and no diagnosis was made.  
On the VA general medical examination in March 1995, 
diagnoses included history of upper respiratory infection 
with chills and cold sweats, recovered, history of ear 
infection, resolved, status post left nostril infection, 
resolved and history of PPD conversion without abnormal chest 
x-ray.  Each of these disorders was noted to have been 
present in the past with no current positive clinical 
findings.  The Board also notes that the veteran has not 
submitted any evidence to show that he has any of the above 
disabilities at the present time.

With no competent evidence of the currently claimed 
disabilities, the veteran has not presented well-grounded 
claims for service connection for a right ankle disorder and 
disabilities claimed to be manifested by right arm twitching, 
nose pain, ear pain, ear infections, and a positive PPD 
conversion.  These issues must be denied. 

Conclusion

As the appellant has failed to meet his initial burden of 
submitting evidence of well grounded claims for service 
connection for a right ankle disorder and disabilities 
claimed to be manifested by right arm twitching, nose pain, 
ear pain, ear infections, and a positive PPD conversion, VA s 
death, VA is under no duty to assist him in developing facts 
pertinent to those claims.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground any of the appellant's claim.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

As the RO has also denied the claims as not well grounded, 
there is no prejudice to the appellant in the Board doing 
likewise.  Moreover, the Board finds that the duty to inform 
the appellant of the evidence needed to support the claims s 
met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for myopia is denied.

In the absence of evidence of a well-grounded claim, service 
connection for hypertension is denied.

The veteran has presented a well-grounded claim of 
entitlement to service connection for a disability manifested 
by chest pain and, to this extent, the appeal is granted.

In the absence of evidence of a well-grounded claim, service 
connection for a disability manifested by twitching of the 
right arm is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a disability manifested by pain in the nose is 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a disability manifested by pain in the ears is 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a disability claimed as ear infections is 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a disability manifested by a positive PPD 
conversion is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a right ankle disorder is denied.


REMAND

For the reasons noted above, the Board has determined that 
the claim for service connection for disability manifested by 
chest pain is plausible, and, hence, well grounded.  
Likewise, the veteran's claims for higher evaluations for his 
bunion of the left great toe and for bilateral tinea pedis 
are well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  However, the Board finds that additional development 
is needed with respect to each issue to satisfy the duty to 
assist the veteran in developing facts pertinent to his well-
grounded claims.

As regards the disability manifested by chest pain, the 
service medical records show that the veteran was diagnosed 
with costochondritis in service.  Recorded clinical data in 
the service medical records indicated that the veteran had 
been diagnosed with chest wall pain prior to his entry into 
service.  However, no pre-service medical records are 
contained in the claims folder to document a pre-service 
diagnosis of a disability manifested by chest pain.  On VA 
examination in March 1995, the veteran reported chest pain 
and the diagnostic impression included a history of atypical 
chest pain. 

While the RO determined that that the presumption of 
soundness at enlistment was rebutted, establishing disability 
manifested by chest pain as a preexisting service, the Board 
emphasizes that the Court has held that the presumption of 
soundness at enlistment may not be rebutted solely by 
recorded clinical data in the service medical records.  Pre-
service medical records and/or medical opinions are required.  
See Crowe v. Brown, 7 Vet. App. 238 (1995).  Hence, the Board 
finds that a VA examination and opinion to determine the 
etiology of any current pathology manifested by chest pain, 
and whether such pathology pre-existed service or had its 
onset in service, is warranted.

As regards the question of the propriety of the initial 
noncompensable evaluation assigned, the Board notes that the 
veteran's bilateral tinea pedis has been rated by analogy to 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
pertaining to eczema.  This diagnostic code provides that, 
where there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  When there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent rating is assigned.  Id.  When 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  Id.  
Eczema which is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant is rated 50 percent 
disabling.  Id.

Further, the veteran's bunion of the left great toe is 
currently rated noncompensably disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5280 pertaining to 
unilateral hallux valgus (bunion).  Under that diagnostic 
code, when hallux valgus is severe, if equivalent to 
amputation of great toe, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (1999).  A 10 percent rating may also be assigned 
if the hallux valgus has been operated on with resection of 
the metatarsal head.  Id.

On VA examination in March 1995, the veteran was diagnosed 
with, among other things, chronic persistent tinea pedis and 
a bunion of the left great toe.  The clinical findings at 
that time consisted of dryness and desquamation of the 
bilateral soles with desquamation and peeling in the 
interdigital spaces, and a 3x4 millimeter ulceration bunion 
on the medial aspect of the left great toe.  The veteran 
reported using no medication for the fungal infection.

At the time the RO granted service connection for tinea pedis 
and a bunion of the left great toe in August 1995, the RO 
relied on evidence from the March 1995 VA examination.  
However, subsequent to the March 1995 VA examination, the 
veteran testified at his April 1996 RO hearing that he had 
"constant" pain in the bunion on his left great toe.  He 
also indicated that his tinea pedis was a constant problem 
that had never resolved.  No matter what treatment he has 
used on his feet, the fungal infection remains; he reported 
that his toes crack to the point of bleeding almost daily.  
He puts powder on his toes, but this does not completely 
alleviate the cracking and bleeding.  He testified that he 
has up to three days of pretty severe pain and cracking 
before it eases up for any period of time.  In addition to 
using powder on his feet, the veteran indicated that his 
doctor had prescribed arches for his feet to alleviate some 
of his pain.

The Board notes that there are no clinical findings regarding 
the veteran's tinea pedis or bunion of the left great toe 
since the March 1995 VA examination.  Without current 
clinical findings, and in light of the veteran's testimony 
subsequent to the March 1995 VA examination that these 
conditions are more disabling than reflected by the current 
ratings, a decision with regard to either of the veteran's 
claims for a higher rating cannot be accomplished.  Hence, VA 
evaluation of each condition is warranted.  Moreover, as each 
claim involves a question of the initial evaluation assigned 
after a grant of service connection, consistent with the 
Fenderson decision, the RO should, when adjudicating these 
claims, consider whether "staged rating" would be 
appropriate in evaluating either the bunion of the veteran's 
left great toe or his bilateral tinea pedis.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file outstanding medical 
records pertaining to his feet and chest 
pain from the Fayetteville VA Medical 
Center, from Ralph B. DiFiore, M.D., and 
any other source or facility identified 
by the veteran.  If any requested records 
are unavailable or cannot be obtained, 
this fact, along with an explanation, 
should be noted in the claims file.

2.  After the RO associates with the 
claims file any and all outstanding 
records of pertinent medical treatment, 
the veteran should undergo appropriate VA 
examination to identify the presence and 
etiology of disability manifested by 
chest pain. The entire claims file, 
including a complete copy of this REMAND, 
must be provided to, and reviewed by the 
examiner.  All tests, studies, and 
consultations deemed warranted by the 
examiner should be accomplished (and the 
reports made available to, and considered 
by, the primary examiner prior to 
completion of his/her report).  All 
clinical findings should be reported in 
detail.  

Following review of the claims folder and 
examination of the veteran, if the 
veteran is diagnosed with a disability 
manifested by chest pain, to include 
costochondritis, the examiner should 
express an opinion as to whether it is at 
least as likely as not that such 
pathology clearly and unmistakably pre-
existed service.  If the examiner finds 
that the disability manifested by chest 
pain clearly and unmistakably pre-existed 
the veteran's military service, he/she 
should also express an opinion as to 
whether it is at least as likely as not 
that such pathology increased in severity 
during service.  If the examiner 
determines that any current disability 
manifested by chest pain did not clearly 
and unmistakably preexist service, he/she 
should express an opinion as to whether 
such pathology developed during service 
or is otherwise related to service.  

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinion expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), should be set forth 
in a typewritten report.

3.  After the RO associates with the 
claims file any and all outstanding 
records of pertinent medical treatment, 
the veteran should be afforded a VA 
dermatological examination to ascertain 
the current severity of his service-
connected bilateral tinea pedis.  The 
entire claims file, including a copy of 
this REMAND, must be provided to, and 
reviewed by the examiner.  All tests, 
studies, and consultations deemed 
warranted by the examiner should be 
accomplished (and the reports made 
available to, and considered by, the 
primary examiner prior to completion of 
his/her report).  All clinical findings 
should be reported in detail.  The VA 
examiner should specifically comment 
specifically on the presence and, if 
present, the frequency of exfoliation, 
exudation or itching, and whether there 
are extensive lesions, ulceration, or 
crusting.  In addition, if the tinea 
pedis is productive of marked 
disfigurement or is shown to be 
exceptionally repugnant, the examiner 
should report this.  

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinion expressed and 
conclusions reached, should be set forth 
in a typewritten report. 

4.  After the RO associates with the 
claims file any and all outstanding 
records of pertinent medical treatment, 
the veteran should be afforded a VA 
podiatry examination to ascertain the 
current severity of his service-connected 
bunion of the left great toe.  The entire 
claims file, including a copy of this 
REMAND, must be provided to, and reviewed 
by the examiner.  All tests, studies, and 
consultations deemed warranted by the 
examiner should be accomplished (and the 
reports made available to, and considered 
by, the primary examiner prior to 
completion of his/her report).  All 
clinical findings should be reported in 
detail.  The examiner should provide an 
assessment as to the current severity of 
the veteran's bunion of the left great 
toe.  The examiner should specifically 
indicate whether the disability is 
comparable to amputation of the great 
toe.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinion expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), should be set forth 
in a typewritten report.

5.  The RO should review the claims 
folder to determine whether the actions 
requested by this REMAND have been 
complied with in full.  If any requested 
action is not undertaken, or is taken in 
a deficient manner, the claims file 
should be returned for immediate 
corrective action.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claims for service 
connection for a disability manifested 
by chest pain, and for higher initial 
evaluations for bilateral tinea pedis 
and a bunion of the left great toe, on 
the basis of all pertinent evidence, and 
all pertinent legal authority, 
specifically to include that cited to 
above.  In adjudicating each claim for 
higher evaluation, the RO should 
consider whether "staged rating" is 
warranted, pursuant to the Fenderson 
decision.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted 
in this REMAND. 

7.  If any decision remains adverse to 
the veteran, both he and his 
representative should be furnished with 
a supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



